Exhibit 10.22

CONFIDENTIAL SETTLEMENT MATERIAL SUBJECT TO FRE 408

 

SETTLEMENT TERM SHEET    Confidentiality    Standard confidentiality provision
Inadmissibility of Settlement Negotiations    All discussions, communications,
and materials exchanged in the course of the party’s negotiation pursuant to and
agreed upon through this term sheet shall be protected by Federal Rule of
Evidence 408 and all equivalent state and other local rules.

Time Frame for:

 

1.  Negotiated Agreement

 

2.  Term Sheet

  

1.  120 days from date of execution.

 

Period can be extended or shortened by mutual agreement.

 

Parties have tentatively agreed to meet on the following dates to initiate the
negotiation and will in good faith schedule further meetings thereafter:

 

•   Call: February 13

 

•   Meeting: March 11 (China)

 

•   Meeting: March 19 (NY)

 

•   Meeting: May 14-16 (NY)

 

•   Meeting: June 17-18 (NY)

 

Parties have agreed to reinstate biweekly calls between the parties.

Covenant re: special distributions   

UBI will covenant not to make dividend payments, distribute or otherwise
encumber LifeScan lump sum or engage in M&A transactions (subject to a
“fiduciary out” with respect to M&A transactions) during the period determined
for negotiated agreement. (See Rider)

 

This covenant will be subject to extension by mutual agreement.

 

1



--------------------------------------------------------------------------------

Service of Existing Customers and Commercialization of New Customers   

The Collaboration and Supply Agreements and all obligations thereunder continue
during the period determined for the negotiated agreement.

 

Obligations of Siemens to apply Commercially Reasonable efforts and to apply
reasonably necessary resources are suspended for the parties’ agreements during
the period determined for the negotiated agreement.

Ongoing Work Regarding Prime   

The Collaboration Agreement and all obligations thereunder continue during the
period determined for the negotiated agreement.

 

Obligations of UBI to apply Commercially Reasonable efforts and to apply
reasonably necessary resources are suspended during the period determined for
the negotiated agreement.

Freeze of Section 14.1 ADR Provision and Preservation of All Parties’ Rights   
Freeze period ends ten days prior to period determined for the negotiated
agreement. Negotiation Obligation    Parties agree to negotiate in good faith
regarding the business options as discussed in the mediation. (See “Business
Proposals” sheet provided by UBI at Mediation).

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL SETTLEMENT MATERIAL SUBJECT TO FRE 408

Rider A

 

1.

For the period determined for the negotiated agreement (the “Negotiation
Period”), UBI and its parents, affiliates or subsidiaries, and any successors
and/or assigns (the “Company”):

 

  a.

Shall not declare, set aside or pay any dividends on, make any other
distributions, or in any other way encumber (whether in cash, securities or
other property) in respect of any of the Company’s capital stock and/or any
other assets, including, but not limited to, the LifeScan lump sum; redeem,
repurchase or otherwise reacquire, split, reduce, return, combine or reclassify
its capital stock or otherwise change the capital structure of the Company
(except with respect to employees’ exercise of their options or vesting of their
restricted shares); prepay in any form any loans to any of its parents,
affiliates or subsidiaries; advance any loans to any of its parents, affiliates
or subsidiaries (other than in the ordinary course with respect to HRL); engage
in any transaction with its shareholders or related parties, including the sale
of a substantial asset to a substantial holder;1 reduce capital stock; engage in
any share buy-backs; or otherwise encumber any material assets or stock of the
Company.

 

  b.

Shall not directly or indirectly, acquire or invest in or otherwise combine with
in whole or in part (whether by merger, consolidation, business combination,
purchase, joint venture, partnership or any purchase of material assets outside
the ordinary course, disposition of material assets or stock of the Company, or
any similar transaction), or enter into any binding agreement to effect any of
the foregoing;

 

  c.

Shall not make capital expenditures and/or any operating distributions in an
aggregate amount exceeding US $4,000,000, approved by a proposal with consent by
Siemens not to be unreasonably withheld (together with Paragraphs A and B above,
the “Restricted Activities”), inclusive of on-going HRL recapitalization;

 

  d.

Shall provide written notice to Siemens when LifeScan lump sum is received
within twenty-four hours of receipt of payment;

 

  e.

Shall ensure that the LifeScan lump sum is held in a segregated bank account,
confirmed in writing to Siemens within thirty-six hours after the LifeScan lump
sum is received in Australia, and a copy of the Covenant is provided to the
financial institution;

 

 

1 

An employee of Viburnum Funds Pty Ltd has on occasions been seconded to
Universal Biosensors to assist the Company on strategic matters. During this
period Viburnum Funds Pty Ltd continue to pay all the salary entitlements of the
seconded person. Universal Biosensors is solely responsible for the
reimbursement of certain expenditure such as travel and rental whilst the
employee is on secondment. The total expenditure reimbursed by the Company to
Viburnum Funds Pty Ltd as at December 31, 2018 was A$21,716.

 

3



--------------------------------------------------------------------------------

2.

Fiduciary Out.

 

  a.

For the avoidance of doubt, nothing in the agreement will prevent UBI’s board of
directors from considering or engaging in any M&A sales transaction referenced
in 1.b. if the UBI’s board of directors determines, in good faith, that not
taking such action would be inconsistent with the board of director’s fiduciary
duties under applicable law.

 

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL SETTLEMENT MATERIAL SUBJECT TO FRE 408

 

3.

Injunctive Relief and Specific Performance.

 

  a.

The parties hereto agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Covenant were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
hereto shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to seek to enforce specifically the terms and
provisions of this Agreement, and the Company will waive jurisdictional
defenses.

 

4.

Potential Negotiated Agreement Discussion Points — Non-Binding

 

Innovin    Subject to approval of Licensor, the parties will agree to
substantially the same terms as the draft agreement provided by Siemens.   
Payment will be in the form of a license fee and royalties. Service of Existing
Customers    Siemens to continue selling to existing customers. (Manufacturing
will continue.) Consideration    TBD

 

 

5



--------------------------------------------------------------------------------

This term sheet is effective as of the date of the last signatory below.

 

Universal Biosensors, Inc.     Siemens Healthcare Diagnostics Inc.

/s/ Rick Legleiter

   

/s/ Christoph Pedain

By: Rick Legleiter     By: Christoph Pedain

/s/ Craig Coleman

    Date: 8 Feb 2019 By: Board Chairman       Date: 8 Feb 2019     Siemens
Healthcare Diagnostics Inc.      

/s/ VIVEK MEHROTRA

      By: VIVEK MEHROTRA       Date: Feb 8, 2019 Universal Biosensors Pty Ltd.  
   

/s/ Rick Legleiter

      By: Rick Legleiter      

/s/ Craig Coleman

      By: Board Chairman       Date: 8 Feb 2019      

 

6